             Case 2:17-cr-01311-DGC Document 103 Filed 06/14/20 Page 1 of 3




 1   Storrs Law Firm, PLLC
     Zachary Storrs
 2   Arizona State Bar No. 025780
     1641 E. Osborn Rd. Ste 8
 3
     Phoenix, AZ 85016-7146
 4   Telephone (480) 231-0126
     Facsimile (602) 955-4701
 5
     Zstorrs@hotmail.com
 6   Attorney for Defendant
 7
 8                       IN THE UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF ARIZONA
10
11   United States of America,                        Case No. CR-17-01311-PHX-DGC
12
                         Plaintiff,
13
                         vs.                          MOTION TO CONTINUE TRIAL AND
14                                                       TO EXTEND TIME TO FILE
                                                           PRETRIAL MOTIONS
15
16   Anthony Espinosa Gonzales,

17                       Defendant.                        (Ninth Request By All Counsel)
18
           Defendant, Anthony Espinosa Gonzales, moves to continue the Trial currently
19
     set for Tuesday, July 14, 2020, at 9:00 a.m. in this court for a period of 60 days. Mr.
20
     Gonzales also requests that the deadline for filing pretrial motions in this case be
21
     extended.
22
23         Mr. Gonzales was indicted on October 4, 2017. On December 11, 2019, prior

24   counsel was withdrawn and undersigned counsel was appointed to the case. Undersigned

25   counsel filed a Motion to Compel Additional Discovery and Notice of Filing of
26   Torrential Downpour Version 1.33 Testing an Analysis on May 14, 2020. The Court
27   granted the Government’s Extension of Time to File a Response and the government
28   filed the Response on June 12, 2020.


                                                -1-
             Case 2:17-cr-01311-DGC Document 103 Filed 06/14/20 Page 2 of 3




 1
 2          Undersigned counsel must review the government’s Response and the Affidavit in
 3   order to prepare a Reply. Undersigned Counsel will seek an Extension of Time to File a
 4   Reply due to the complexity of the issues presented and the large amount of discovery
 5
     that is related to the issue. Mr. Gonzales continues to seek additional information
 6
     necessary to a defense at a possible trial, as well as to address the outstanding issues
 7
     presented in pleadings that are currently at issue. Undersigned counsel requests sufficient
 8
     time to fully address the issues that have been presented to the Court. In addition,
 9
     communication with the defense experts will be necessary.
10
            Based upon these factors, a continuance is necessary and appropriate to afford
11
     the Defendant the effective assistance of counsel required by the Constitution. Should
12
     the case not be continued Defendant’s ability to confer with counsel will be limited,
13
     meaning that there is a significant likelihood that a miscarriage of justice could occur.
14
     A continuance is necessary to allow Defendant reasonable time necessary to effectively
15
     prepare for trial or to otherwise resolve the case.
16
            The Government, by Assistant United States Attorney Gayle L. Helart, has been
17
     advised of the motion and has no opposition to a continuance and extension. This motion
18
     is brought in good faith for the reasons stated and not solely for the purpose of delay.
19
     The delay occasioned by granting the motion, and the reasons therefore, outweigh the
20
21   interest of the Government, the Defendant, and the Public in a speedy trial.

22          EXCLUDABLE DELAY pursuant to Title 18 U.S.C.§3161(h)(7)(B)(i) and (iv)

23   may occur as a result of this motion or from any order based thereon.
24
25          RESPECTFULLY SUBMITTED this 14th day of June, 2020.
26
27                                              /s Zachary Storrs
28                                              Attorney for Defendant


                                                   -2-
             Case 2:17-cr-01311-DGC Document 103 Filed 06/14/20 Page 3 of 3




 1
 2                               CERTIFICATE OF SERVICE
 3
     I hereby certify that on June 14, 2020, I electronically transmitted the attached document
 4   to the Clerk’s Office using the CM/ECF system for filing and transmittal of a Notice of
     Electronic Filing to the following CM/ECF registrants:
 5
     Hon. David G. Campbell
 6   United States Senior District Judge
     401 West Washington Street
 7   Phoenix, AZ 85003
     Campbell_Chambers@azd.uscourts.gov
 8
     Gayle L. Helart
 9   Assistant United States Attorney
     Two Renaissance Square
10   40 N. Central Avenue, Suite 1200
     Phoenix, Arizona 85004-4408
11   Gayle.Helart@usdoj.gov
12   Brett A. Day
13
     Assistant United States Attorney
     Two Renaissance Square
14   40 N. Central Avenue, Suite 1200
     Phoenix, Arizona 85004-4408
15   Brett.Day@usdoj.gov

16
17
     By:/s Zachary Storrs
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
